DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. The applicant alleges that the disclosure of Virtej (US 2013/0121220 A1) does not disclose, “a trigger condition for an inactivity timer based on a type of communication with a network, and determining the inactivity timer based on the trigger condition”. The office respectfully disagrees.
The applicant alleges that Virtej does not disclose a trigger condition based on a type of a communication with a network, while previously suggesting that the PDCCH for UL and DL are not considered two types of communications with the network. The PDCCH scheduling UL would transmitted over a PUSCH and may require a different transmission time than a DL transmission scheduled via PDCCH which would be transmitted over a PDSCH. For example, UL transmission from MTC devices may require bursty short transmissions scheduled rather frequently in comparison to uplink transmissions that are scheduled from a traditional user equipment. Furthermore, the PDCCH as discussed in Virtej could be used to signal a plurality of control indications, or scheduling for different types of traffic such that Virtej has discussed the need to dynamically adapt the inactivity timer based on the contents of the PDCCH (e.g. the different types of communications that the PDCCH can elicit). For example, the disclosure of Virtej at par.[0006] recites, in part, “A network may opt, therefore, to configure the on-duration and inactivity timer values quite long (for example, 50-200 ms) compared to average duration it takes to handle one short traffic burst. If the timers are set shorter, the conventional view is that the scheduling flexibility is reduced.”. That is, the disclosure of Virtej is directed to a method for adjusting the inactivity timer for different types of uplink and downlink traffic, such that the inactivity timer at the UE is not unnecessarily long, and to prevent excess signaling overhead. For example, as previously discussed in par.[0006] Virtej discusses that there is a problem when an inactivity timer is set for being especially longer than the type of communication with the network. Par.[0054] also describes that along with decoding of PDCCH the disclosure of Virtej needs to determine how long the previous active time was in a previous cycle, how long the active time needed to be, and effective active length. This directly corresponds with adjustment based on the type of communciation with the network. For example, short bursts would not have a long active time, thus the UE may determine that the inactivity timer could be shortened as discussed with reference to fig.1 and par.[0006]. 
The applicant also alleges that Virtej provides no motivation to associate an inactivity timer value based on a type of communication with a network. Essentially the applicant is trying to claim that there is no teaching, suggestion, or motivation to combine Virtej, with another prior art reference. 
The office respectfully disagrees, as the discussion of Virtej is wholly directed to adapting the inactivity timer to a type of communication. In fact, the disclosure of Virtej at par.[0006] expressly discloses that there is an issue when the UE wants to perform a short transmission burst, and is configured with a long inactivity timer that will waste user device power resources. Therefore, there is an explicit indication in Virtej for determining how to effectively alter the length of the DRX inactivity timer to the different types of UL/DL transmissions, as well as the periodicity, and scheduling pattern of the UE. 
The applicant further alleges that the disclosure of Virtej, in combination with Terry, and Suzuki does not disclose the features of claim 1 as amended. The office relied on Virtej to teach the method disclosed in claim 1, and relied on Suzuki to disclose a data structure used for looking up an association between the length of the inactivity timer and the type of communication on-going with the network. The office further notes that the use of data structures such as tables, databases with tables, etc. for efficient retrieval of items or data is well-known in the art. Because the Office relies on Virtej to teach claim 1, the claims stand as rejected as the rejection in view of Virtej as discussed above is sustained. The applicant also incorrectly asserts that the “inactivity timer value discussed in Suzuki is based on the capabilities of the connecting station and is not based on a type of communication with a network. The office respectfully disagrees. Fig.9 and par.[0066] explicitly discloses that the inactivity timer is based on the different types of communications that the user has with the network. Furthermore, the disclosure of Suzuki teaches that explicit applications may use different inactivity timer values fig.19. 
In conclusion, the office has found that the Virtej either alone or in combination with Suzuki and others, explicitly and/or implicitly disclose each and every limitation of the claims, and thus, the claims stand as rejected for the reasons given above. 
The office notes that the 112 rejections have been overcome due to applicants amendments to the claims. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-12, 18-19, and 26-27, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Virtej et al. (US 2013/0121220 A1)
Regarding claim 1, Virtej discloses:
a method for operating a user equipment in a discontinuous reception (DRX) mode, comprising: 
operating the user equipment/apparatus (par.[0004] describes a user equipment) in the discontinuous reception (DRX) mode (par.[0004] which describes a DRX operation) including a DRX active mode (par.[0006] describes an on-duration) for monitoring a network channel (par.[0022] which recites, in part, “In certain embodiments, the user equipment may be configured with discontinuous reception functionality that allows it to stop monitoring a physical downlink control channel (PDCCH) during some period of time.” That is, during a certain amount of timer (e.g. an on-duration) the UE is configured to monitor a PDCCH) and a DRX inactive mode when the user equipment does not monitor the network channel (par.[0022] which recites, in part, “In certain embodiments, the user equipment may be configured with discontinuous reception functionality that allows it to stop monitoring a physical downlink control channel (PDCCH) during some period of time.”); 
determining a trigger condition for an inactivity timer (par.[0023] which discloses automatically adjusting an inactivity timer) based on a type of communication with a network (par.[0006] describes the prior art where the network may configure an inactivity timer that is long for a transmission with a relatively short burst. Par.[0025 - 0026] describes successful reception of PDCCH or PDCCH with UL/DL scheduling as being using for determining the inactivity timer. Par.[0034] which recites, in part, “As shown, the user equipment may determine (for example, based on defined or configured rules) that a long inactivity timer is not useful here, due to lack of traffic, and so may determine to shorten the inactivity timer in a subsequent cycle…………………… However, in another example, the initial length of the inactivity timer may be based on the scheduled transmissions ………….or on the length of the on-duration timer.” That is, the UE may be scheduled on the PDCCH with different types of UL/DL transmission, such that if the scheduled type of transmission is short, the UE may adjust the inactivity timer to be short, and if the scheduled type of transmission is longer transmission then the transmission is lengthened, (see. e.g. par.[0039]) wherein different types of scheduled transmission may require different inactivity timer lengths);
determining an inactivity timer value based on the trigger condition (par.[0023] which recites, in part, “more particularly, user equipment and/or evolved Node B (eNB) (or other base stations) can automatically adjust the discontinuous reception duration (the inactivity timer and the on-duration timer) based on active scheduling and/or par.[0032] ““FIG. 1 illustrates how an inactivity timer can be adapted in consecutive discontinuous reception cycles based on whether the inactivity timer was used or not.”); and
operating the user equipment in the DRX active mode during a duration of the inactivity timer value (fig.1 which shows that during the on-duration when the UE is scheduled and during the duration of the inactivity timer, the UE is active, or rather the UE is capable of being scheduled for data transmissions. See e.g. par.[0032] which recites, in part, “Likewise, when the user equipment is scheduled during the inactivity timer”) and in the DRX inactive mode after the duration of the inactivity timer value (fig.1 which teaches that after the duration of the inactivity timer the UE returns to a sleep state).
Regarding claims 2, 12, and 19, Virtej disclose:
wherein the communication with the network utilizes a Physical Downlink Control Channel (PDCCH) and the inactivity timer value is a non-zero value (par.[0022] which describes monitoring a PDCCH, and fig.1 teaches that the timer value is never 0. That is, there is always a duration of time that must when the inactivity timer is running whether it is lengthened or shortened is based on reception during the inactivity timer period, par.[0023 and 0032]).

Regarding claims 10 and 26, Virtej discloses:
communicating with the network during the duration of the inactivity timer value (See e.g. par.[0032] which recites, in part, “Likewise, when the user equipment is scheduled during the inactivity timer”);
determining a second trigger condition based on the type of communication during the duration of the inactivity timer value (par.[0038] which recites, in part, “In a fifth discontinuous reception cycle, the inactivity timer can be proactively lengthened when a UE is scheduled in it.”); and 
modifying the inactivity timer value based on the second trigger condition (par.[0038] which recites increasing the duration of the inactivity timer due to a scheduling in the inactivity timer).

Regarding claim 11, Virtej discloses:
a method for operating a user equipment in a discontinuous reception (DRX) mode, comprising: 
operating the user equipment (par.[0004] describes a user equipment) in the discontinuous reception (DRX) mode (par.[0004] which describes a DRX operation) including a DRX active mode (par.[0006] describes an on-duration) for monitoring a network channel (par.[0022] which recites, in part, “In certain embodiments, the user equipment may be configured with discontinuous reception functionality that allows it to stop monitoring a physical downlink control channel (PDCCH) during some period of time.” That is, during a certain amount of timer (e.g. an on-duration) the UE is configured to monitor a PDCCH) and a DRX inactive mode when the user equipment does not monitor the network channel (par.[0022] which recites, in part, “In certain embodiments, the user equipment may be configured with discontinuous reception functionality that allows it to stop monitoring a physical downlink control channel (PDCCH) during some period of time.”);
communicating with a network during the inactivity timer duration ( See e.g. par.[0032] which recites, in part, “Likewise, when the user equipment is scheduled during the inactivity timer”);
determining a trigger condition based on a communication with a network during the inactivity timer duration;(par.[0023] which recites, in part, “In certain embodiments, more particularly, user equipment and/or evolved Node B (eNB) (or other base stations) can automatically adjust the discontinuous reception duration (the inactivity timer and the on-duration timer)” or “par.[0032] which recites, in part, “FIG. 1 illustrates how an inactivity timer can be adapted in consecutive discontinuous reception cycles based on whether the inactivity timer was used or not. For example, when the user equipment is not scheduled during the inactivity timer, the timer is shortened. Likewise, when the user equipment is scheduled during the inactivity timer, the timer is reset to an original value (or lengthened).” That is, the );
determining an inactivity timer fallback value based on the trigger condition (par.[0023] which recites, in part, “more particularly, user equipment and/or evolved Node B (eNB) (or other base stations) can automatically adjust the discontinuous reception duration (the inactivity timer and the on-duration timer) based on active scheduling and/or par.[0032] ““FIG. 1 illustrates how an inactivity timer can be adapted in consecutive discontinuous reception cycles based on whether the inactivity timer was used or not…….. Likewise, when the user equipment is scheduled during the inactivity timer, the timer is reset to an original value (or lengthened).” That is, the disclosure teaches that when the UE receives scheduling during the inactivity timer, the time is reset (e.g. fallback) to an original timer value); and
operating the user equipment in the DRX active mode during a duration of the inactivity timer value (fig.1 which shows that during the on-duration when the UE is scheduled and during the duration of the inactivity timer, the UE is active, or rather the UE is capable of being scheduled for data transmissions. See e.g. par.[0032] which recites, in part, “Likewise, when the user equipment is scheduled during the inactivity timer”) or in the DRX inactive mode after the duration of the inactivity timer fallback value (fig.1 which teaches that after the duration of the inactivity timer the UE returns to a sleep state).

Regarding claim 18, Virtej discloses:
an apparatus (fig.4 element 410), comprising:
a memory (fig.4 element 440);
at least one transceiver (fig.4 element 450);
at least one processor communicatively coupled to the memory and the at least one transceiver (fig.4 each of the elements are coupled over a bus or data path that allows for data to flow to and from each of the components) and configured to:
operating the apparatus (par.[0004] describes a user equipment) in the discontinuous reception (DRX) mode (par.[0004] which describes a DRX operation) including a DRX active mode (par.[0006] describes an on-duration) for monitoring a network channel (par.[0022] which recites, in part, “In certain embodiments, the user equipment may be configured with discontinuous reception functionality that allows it to stop monitoring a physical downlink control channel (PDCCH) during some period of time.” That is, during a certain amount of timer (e.g. an on-duration) the UE is configured to monitor a PDCCH) and a DRX inactive mode when the user equipment does not monitor the network channel (par.[0022] which recites, in part, “In certain embodiments, the user equipment may be configured with discontinuous reception functionality that allows it to stop monitoring a physical downlink control channel (PDCCH) during some period of time.”); 
determining a trigger condition for an inactivity timer  based on a type communication with a network (par.[0023] which recites, in part, “In certain embodiments, more particularly, user equipment and/or evolved Node B (eNB) (or other base stations) can automatically adjust the discontinuous reception duration (the inactivity timer and the on-duration timer)” or “par.[0032] which recites, in part, “FIG. 1 illustrates how an inactivity timer can be adapted in consecutive discontinuous reception cycles based on whether the inactivity timer was used or not. For example, when the user equipment is not scheduled during the inactivity timer, the timer is shortened. Likewise, when the user equipment is scheduled during the inactivity timer, the timer is reset to an original value (or lengthened).” That is, the );
determining an inactivity timer value based on the trigger condition (par.[0023] which recites, in part, “more particularly, user equipment and/or evolved Node B (eNB) (or other base stations) can automatically adjust the discontinuous reception duration (the inactivity timer and the on-duration timer) based on active scheduling and/or par.[0032] ““FIG. 1 illustrates how an inactivity timer can be adapted in consecutive discontinuous reception cycles based on whether the inactivity timer was used or not.”); and
operating the apparatus in the DRX active mode during a duration of the inactivity timer value (fig.1 which shows that during the on-duration when the UE is scheduled and during the duration of the inactivity timer, the UE is active, or rather the UE is capable of being scheduled for data transmissions. See e.g. par.[0032] which recites, in part, “Likewise, when the user equipment is scheduled during the inactivity timer”) and in the DRX inactive mode after the duration of the inactivity timer value (fig.1 which teaches that after the duration of the inactivity timer the UE returns to a sleep state).
Regarding claim 27, Virtej discloses:
an apparatus (fig.4 element 410), comprising:
a memory (fig.4 element 440);
at least one transceiver (fig.4 element 450);
at least one processor communicatively coupled to the memory and the at least one transceiver (fig.4 each of the elements are coupled over a bus or data path that allows for data to flow to and from each of the components) and configured to:
operating the apparatus (par.[0004] describes a user equipment) in the discontinuous reception (DRX) mode (par.[0004] which describes a DRX operation) including a DRX active mode (par.[0006] describes an on-duration) for monitoring a network channel (par.[0022] which recites, in part, “In certain embodiments, the user equipment may be configured with discontinuous reception functionality that allows it to stop monitoring a physical downlink control channel (PDCCH) during some period of time.” That is, during a certain amount of timer (e.g. an on-duration) the UE is configured to monitor a PDCCH) and a DRX inactive mode when the user equipment does not monitor the network channel (par.[0022] which recites, in part, “In certain embodiments, the user equipment may be configured with discontinuous reception functionality that allows it to stop monitoring a physical downlink control channel (PDCCH) during some period of time.”);
communicating with a network during the inactivity timer duration ( See e.g. par.[0032] which recites, in part, “Likewise, when the user equipment is scheduled during the inactivity timer”);
determining a trigger condition for setting an inactivity timer fallback value based on a type of communication with a network during the inactivity timer duration (par.[0023] which recites, in part, “In certain embodiments, more particularly, user equipment and/or evolved Node B (eNB) (or other base stations) can automatically adjust the discontinuous reception duration (the inactivity timer and the on-duration timer)” or “par.[0032] which recites, in part, “FIG. 1 illustrates how an inactivity timer can be adapted in consecutive discontinuous reception cycles based on whether the inactivity timer was used or not. For example, when the user equipment is not scheduled during the inactivity timer, the timer is shortened. Likewise, when the user equipment is scheduled during the inactivity timer, the timer is reset to an original value (or lengthened).” That is, the );
determining an inactivity timer fallback value based on the trigger condition (par.[0023] which recites, in part, “more particularly, user equipment and/or evolved Node B (eNB) (or other base stations) can automatically adjust the discontinuous reception duration (the inactivity timer and the on-duration timer) based on active scheduling and/or par.[0032] ““FIG. 1 illustrates how an inactivity timer can be adapted in consecutive discontinuous reception cycles based on whether the inactivity timer was used or not…….. Likewise, when the user equipment is scheduled during the inactivity timer, the timer is reset to an original value (or lengthened).” That is, the disclosure teaches that when the UE receives scheduling during the inactivity timer, the time is reset (e.g. fallback) to an original timer value); and
operating the apparatus in the DRX active mode during a duration of the inactivity timer value (fig.1 which shows that during the on-duration when the UE is scheduled and during the duration of the inactivity timer, the UE is active, or rather the UE is capable of being scheduled for data transmissions. See e.g. par.[0032] which recites, in part, “Likewise, when the user equipment is scheduled during the inactivity timer”) or in the DRX inactive mode after the duration of the inactivity timer fallback value (fig.1 which teaches that after the duration of the inactivity timer the UE returns to a sleep state).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-7, 13-16, 20-24, and 28-29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Virtej as applied to independent claims 1, 11, 18, and 27, in view of Terry et al. (US 2011/0002281 A1).
Regarding claims 3, 13, and 20, the disclosure of Virtej teaches adjusting an inactivity timer value based on a trigger and that the inactivity timer value is a non-zero value (and fig.1 teaches that the timer value is never 0. That is, there is always a duration of time that must when the inactivity timer is running whether it is lengthened or shortened is based on reception during the inactivity timer period, par.[0023 and 0032]), and further discloses the reception of a PDCCH, but does not explicitly disclose:
wherein the communication with the network utilizes a Physical Downlink Shared Channel (PDSCH).
However, the technique for receiving a PDSCH in an DRX active period is well-known in the art, that is, on-duration and inactive timer is an active period. For example, the disclosure of Terry teaches:
wherein the communication with the network utilizes a Physical Downlink Shared Channel (PDSCH) (par.[0062] which recites, in part, “The initiation of the "Inactivity timer" or alternatively, if configured, the "Inactivity timer for other carrier" due to activity on another carrier, may be conditional to the On Duration timer running on this other carrier. "Activity" on another carrier may mean reception of PDCCH or physical downlink shared channel (PDSCH) for this WTRU on this carrier (for a downlink carrier) or transmission of physical uplink shared channel (PUSCH) (for an uplink carrier)”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Virtej for modifying the inactivity timer based upon a trigger, with the well-known techniques for receiving PDSCH during a duration as discussed in Terry. The motivation/suggestion would have been to allow the UE to preserve battery power in the event that a DRX configuration was too long, or allow a UE to receive all of their necessary data in the event that a DRX configuration is too short, thus improving overall user experience. 

Regarding claims 4, 14, and 21, Terry discloses:
wherein the type of communication with the network comprises a Medium Access Control Control Element (MAC-CE) message (par.[0079] discloses receiving a MAC_CE from the eNodeB) and the inactivity timer value is any value including zero (as discussed above the inactive timer is valued in subframes or rather 1ms time intervals, and the inactive timer is configured per a number of subframes, and is not 0).

Regarding claims 5 and 22, Terry discloses:
wherein the type of communication with the network includes only of a Medium Access Control Control Element (MAC-CE) message (par.[0079] as discussed above with regard to claim 4, and par.[0024] which recites, in part, “a DRX Command (carried in a medium access control (MAC) control element (CE)) is received in the subframe.) and the inactivity timer value is any value including zero (as discussed above the inactive timer is valued in subframes or rather 1ms time intervals, and the inactive timer is configured per a number of subframes, and is not 0).

Regarding claims 6, 15, and 23, Terry discloses:
wherein the type of communication with the network utilizes a Physical Uplink Shared Channel (PUSCH) (par.[0062 and 0027] describes receiving a UL grant in a PDCCH and transmitting UL data on PUSCH) and the inactivity timer value is a non-zero value (as discussed above the inactive timer is valued in subframes or rather 1ms time intervals, and the inactive timer is configured per a number of subframes, and is not 0).
Regarding claims 7, 16, and 24, Terry discloses:
wherein the type  communication with the network comprises a Medium Access Control Control Element (MAC-CE) message (par.[0079] discloses receiving a MAC_CE from the eNodeB) and the inactivity timer value is any value including zero (as discussed above the inactive timer is valued in subframes or rather 1ms time intervals, and the inactive timer is configured per a number of subframes, and is not 0).
Regarding claim 28, Terry discloses:
wherein the type of communication with the network utilizes a Physical Downlink Control Channel (PDCCH), a Physical Downlink Shared Channel (PDSCH), or a Medium Access Control Control Element (MAC-CE) message (par.[0062] which teaches PDCCH, PUSCH, and PDSCH, along with par.[0076] which describe PDCCH or MAC-CE are used to control on-duration and inactivity timer).

Regarding claim 29, Terry discloses:
wherein the communication with the network utilizes a Physical Uplink Shared Channel (PUSCH), or a Medium Access Control Control Element (MAC-CE) message (par.[0062] describes transmitting on the UL using PUSCH).


Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virtej and Terry, and further in view of Chen et al. (US 2012/0176957 A1).
Regarding claims 8 and 17, the combination of Virtej and Terry teaches modifying the length of a DRX active period, or rather adjusting the inactivity timer of a DRX cycle, such that the activity during the cycle alters the length of timers used during the cycle. The Disclosure of Virtej further teaches that the PDCCH is acquired at the UE during the on-duration, furthermore, the during the time of the inactivity timer as well, data or PDCCH can be received from the network. The disclosure of Terry ties together the reception of the PDCCH to UL/DL transmission on PDSCH and PUSCH which is well known in the art. Terry further discloses that a MAC-CE can be used to alter the DRX cycle as well. However, while the disclosures of Virtej and Terry teach the reception of PDCCH, PUSCH, PDSCH, and MAC-CE during a DRX cycle, they do not disclose:
wherein the MAC-CE message includes an uplink grant request.
However, this technique was well-known and in use during the time of the filing of the instant application. For example, in an analogous art, the disclosure of Chen teaches:
wherein the MAC-CE message includes an uplink grant request (par.[0084] which recites, in part, “The acquiring module can further acquire the downlink assignment or uplink grant through a Medium Access Control (MAC) Control Element (CE), the downlink assignment or uplink grant may include one or more of the scheduling information”. That is, it was known at the time of the invention to use a MAC-CE to indicate UL/DL resources).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed Virtej for altering a DRX with the disclosure of Terry which further discloses the messages that are transmitted and received during a DRX, with the reception of a MAC-CE with resource allocation as discussed in Chen. The motivation/suggestion would have been that the implementation of a MAC-CE layer-2 message to a node was well-known and easily implemented by one of ordinary skill in the art at the time of the filing of the instant application. 

Claim(s) 9, 25, and 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Virtej and Terry, and further in view of Suzuki et al. (US 2002/0172178 A1).
Regarding claims 9, 25, and 30, as discussed with regard to previous limitations, the disclosures of Virtej and Terry teach modifying a DRX cycle based on rules, but do not disclose:
wherein determining the inactivity timer value based on the trigger condition includes querying a data structure based on the trigger condition.
However, the technique of querying a data structure and having preset rules and conditions for modifying a DRX cycle inactivity timer were well-known at least as far back as March 2002 as discussed in Suzuki. 
For example Suzuki discloses:
wherein determining the inactivity timer value based on the trigger condition includes querying a data structure based on the trigger condition (par.[0002] which recites, in part, “The present invention relates to a radio base station/radio base station controller (hereinafter referred to as a base station) for carrying out radio communication with a mobile station, a mobile station, and a state control method of those, and particularly to a base station, a mobile station, and a state control method of those, in which setting of an inactivity timer value is dynamically changed according to a use state to decrease an unused time of a radio channel in a non-communication time in which transmission/reception of data is not carried out and to improve the use efficiency of the radio channel” and fig.9 and par.[0079 and 0082] which describe a base station or UE querying a table which corresponds with the type of service and length of the inactivity timer value).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Virtej and Terry wherein the DRX time is adjust based upon rules, with the querying of a database consisting of said rules as discussed in Suzuki. The motivation/suggestion would have been to improve the use and efficiency of a radio channel. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang et al. (US 2015/0351151 A1) “DRX Parameter Configuration Method and Associated Base Station for Facilitating ANR Measurement”
Oh et al. (US 2011/0199910 A1) “Method and Apparatus for Controlling Discontinuous Reception in a Wireless Communication System”
Iwai et al. (US 2015/0173013 A1) “Method of Determining Expiration Period of Timer, Network Node, and Non-Transitory Computer Readable Medium” par.[0072 and 0118].
Ljung (US 2015/0327167 A1) “Power Consumption Management Based On Inactivity Timer” (fig.2 and fig.6, par.[0120 – 0126]).
Siomina et al. (US 2016/0286601 A1) “Method and Apparatus for Controlling the Activity State of a Wireless Device Having Device-to-Device Communications Capabilities”
Iwai et al. (US 2018/0242197 A1) “Communication Control Device, Communication System, Communication Control Method, and Non-Transitory Computer-Readable Medium”
Gerber et al. (US 2012/0122405 A1) “Method and Apparatus for Providing a Dynamic Inactivity Timer in a Wireless Communications Network” par.[0056] which recites, in part, “In one embodiment, the current method accommodates different types of traffic using dynamic inactivity timers. The method dynamically adjusts the inactivity timers based on predicted inter-burst times. For example, the inter-burst times may be predicted from recent traffic behavior via a machine-learning technique. If the predicted inter-burst time of packets is sufficiently long, the radio resource can be quickly released.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411